

EXHIBIT 10.1




THIRD AMENDMENT TO CREDIT AGREEMENT
This Third Amendment to Credit Agreement (“Amendment”) is dated as of November
30, 2018, by and among FASTENAL COMPANY, a Minnesota corporation (“Borrower”),
the undersigned “Lenders” parties to the Credit Agreement herein defined and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association (in its
individual capacity, “Wells Fargo,” and in its administrative agent capacity for
the Lenders, “Administrative Agent”).
RECITALS:
A.    Borrower, Administrative Agent and the “Lenders” referred to therein are
parties to that certain Credit Agreement dated as of May 1, 2015, as amended by
that certain First Amendment to Credit Agreement dated as of November 23, 2015
and that certain Second Amendment to Credit Agreement dated as of March 10, 2017
(as the same may be amended in writing and in effect from time to time, the
“Credit Agreement”), pursuant to which Lenders have agreed to make loans and
other financial accommodations available to the Borrower.
B.    U.S. Bank National Association (the “Departing Lender”) desires to no
longer participate as a Lender under the Credit Agreement and to assign
apportion of its interest under the Credit Agreement and Loan Documents to Bank
of America, N.A. and the remaining portion of its interest under the Credit
Agreement to Branch Banking and Trust Company (the “New Lender”).
C.    Borrower has requested certain modifications to the Credit Agreement,
including but not limited to, an extension of the Revolving Credit Maturity
Date, and the Lenders are willing to agree to such modifications to the Credit
Agreement, all subject and pursuant to the terms and conditions contained in
this Amendment.
NOW, THEREFORE, the parties hereby agree to amend the Credit Agreement as
follows:
1.    Definitions. Capitalized terms not defined in this Amendment have the
meanings given to them in the Credit Agreement. In addition, the following
definitions in Section 1.1 of the Credit Agreement are hereby amended by adding
the following definitions or, as applicable, deleting them in their entirety and
substituting the following therefor:
“LIBOR” means, subject to the implementation of a Replacement Rate in accordance
with Section 4.8(c),
(a)     for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period as published by the
ICE Benchmark Administration Limited, a United Kingdom company, or a comparable
or successor quoting service approved by the Administrative Agent, at
approximately11:00 a.m. (London time) two (2) London Business Days prior to the
first day of the applicable Interest Period. If, for any reason, such rate is
not so published then “LIBOR” shall be determined by the Administrative Agent to
be the arithmetic average of the rate per annum at which deposits in Dollars
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) London
Business Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period, and
(b)    for any interest rate calculation with respect to a Floating Rate Loan,
the rate of interest per annum determined on the basis of the rate for deposits
in Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) as published by the ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Administrative Agent, at approximately 11:00
a.m. (London time) on such date of determination, or, if such date is not a
Business Day, then the immediately preceding Business Day. If, for any reason,
such rate is not so published then “LIBOR” for such Floating Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to




--------------------------------------------------------------------------------




the Administrative Agent at approximately 11:00 a.m. (London time) on such date
of determination for a period equal to one month commencing on such date of
determination.
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.
Notwithstanding the foregoing, (x) in no event shall LIBOR (including, without
limitation, any Replacement Rate with respect thereto) be less than 0% and (y)
unless otherwise specified in any amendment to this Agreement entered into in
accordance with Section 4.8(c), in the event that a Replacement Rate with
respect to LIBOR is implemented then all references herein to LIBOR shall be
deemed references to such Replacement Rate.
“Replacement Rate” has the meaning assigned thereto in Section 4.8(c).


“Revolving Credit Maturity Date” means the earliest to occur of (a) November 30,
2023 (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.5, or (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 9.2(a).


2.    Accounting Matters. Section 11.9 of the Credit Agreement is hereby deleted
in its entirety. Section 1.3 of the Credit Agreement is hereby deleted and
replaced by the following provisions:
Section 1.3    Accounting Matters.


(a)     Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with GAAP,
as in effect from time to time and applied in a manner consistent with that used
in preparing the audited financial statements required by Section 7.1(a), except
as otherwise specifically prescribed herein (including, without limitation, as
prescribed by Section 1.3(b)). Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.


(b)     Changes in GAAP. If at any time any change in GAAP or any changes in
accounting principles or practices from those used in the preparation of the
financial statements are hereafter occasioned by the promulgation of rules,
regulations, pronouncements and opinions by or required by the Financial
Accounting Standards Board or the American Institute of Certified Public
Accountants (or any successor thereto or agencies with similar functions), which
results in a material change in the method of accounting in the financial
statements required to be furnished to the Administrative Agent hereunder or in
the calculation of financial covenants, standards or terms contained in this
Agreement, and either the Borrower or the Required Lenders will so request, the
Administrative Agent, the Lenders and the Borrower will negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement will continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower will provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the audited financial
statements as required by Section 7.1(a) for all purposes of this Agreement
notwithstanding any change in GAAP relating thereto, unless the parties hereto
shall enter into a mutually acceptable amendment addressing such changes, as
provided for above.






4826-4235-4297, v. 10
2



--------------------------------------------------------------------------------




3.    Rates. Section 1.11 is hereby added to the Credit Agreement as follows:
Section 1.11    Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to rates in the
definition of “LIBOR”.
4.    Changed Circumstances. Subsection 4.8(a) of the Credit Agreement is hereby
deleted and replaced by the following provision and a new section 4.8(c) is
hereby added:
Section 4.8    Changed Circumstances.
(a)      Circumstances Affecting LIBOR Rate Availability. Unless and until a
Replacement Rate is implemented in accordance with clause (c) below, in
connection with any request for a LIBOR Rate Loan or a Floating Rate Loan as to
which the interest rate is determined with reference to LIBOR or a conversion to
or continuation thereof or otherwise, if for any reason (i) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that Dollar deposits are not being offered to banks in
the London interbank Eurodollar market for the applicable amount and Interest
Period of such Loan, (ii) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the LIBOR Rate
for such Interest Period with respect to a proposed LIBOR Rate Loan or a
Floating Rate Loan as to which the interest rate is determined with reference to
LIBOR or (iii) the Required Lenders shall determine (which determination shall
be conclusive and binding absent manifest error) that the LIBOR Rate does not
adequately and fairly reflect the cost to such Lenders of making or maintaining
such Loans during such Interest Period, then the Administrative Agent shall
promptly give notice thereof to the Borrower. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, the obligation of the Lenders to make LIBOR Rate Loans or Floating Rate
Loans as to which the interest rate is determined with reference to LIBOR and
the right of the Borrower to convert any Loan to or continue any Loan as a LIBOR
Rate Loan shall be suspended, and (i) in the case of LIBOR Rate Loans, the
Borrower shall either (A) repay in full (or cause to be repaid in full) the then
outstanding principal amount of each such LIBOR Rate Loan together with accrued
interest thereon (subject to Section 4.1(d)), on the last day of the then
current Interest Period applicable to such LIBOR Rate Loan; or (B) convert the
then outstanding principal amount of each such LIBOR Rate Loan to a Floating
Rate Loan as to which the interest rate is not determined by reference to LIBOR
as of the last day of such Interest Period; or (ii) in the case of Floating Rate
Loans as to which the interest rate is determined by reference to LIBOR, the
Borrower shall convert the then outstanding principal amount of each such Loan
to a Floating Rate Loan as to which the interest rate is not determine by
reference to LIBOR as of the second (2nd) Business Day after receipt of the
notice from the Administrative Agent set forth above.


…
(c) Alternative Rate of Interest. Notwithstanding anything to the contrary in
Section 4.8(a) above, if the Administrative Agent has made the determination
(such determination to be conclusive absent manifest error) that (i) the
circumstances described in Section 4.8(a)(i) or (a)(ii) have arisen and that
such circumstances are unlikely to be temporary, (ii) any applicable interest
rate specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the U.S. syndicated loan market in the applicable currency
or (iii) the applicable supervisor or administrator (if any) of any applicable
interest rate specified herein or any Governmental Authority having, or
purporting to have, jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which any applicable interest rate
specified herein shall no longer be used for determining interest rates for
loans in the U.S. syndicated loan market in the applicable currency, then the
Administrative Agent may, to the extent practicable (with the consent of the
Borrower and as determined by the Administrative Agent to be generally in
accordance with similar situations in other transactions in which it is serving
as administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in Section 4.8(a)(i), (a)(ii), (c)(i), (c)(ii) or
(c)(iii) occurs with respect to the Replacement Rate or (B) the Administrative
Agent (or the Required Lenders through the Administrative Agent) notifies the
Borrower that the Replacement Rate does not adequately and fairly reflect the
cost




4826-4235-4297, v. 10
3



--------------------------------------------------------------------------------




to the Lenders of funding the Loans bearing interest at the Replacement Rate. In
connection with the establishment and application of the Replacement Rate, this
Agreement and the other Loan Documents shall be amended solely with the consent
of the Administrative Agent and the Borrower, as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 4.8(c) including, without limitation, adjustments to
the interest rate margins or interest rate benchmark floors as the
Administrative Agent or the Required Lenders may request to equalize (to the
extent practicable), as of the effective date of such amendment, the sum of the
Replacement Rate and any applicable interest rate margin with respect thereto
(taking into account applicable currencies and/or interest periods) with the sum
of the applicable interest rate being replaced with such Replacement Rate and
the interest rate margin applicable thereto). Notwithstanding anything to the
contrary in this Agreement or the other Loan Documents (including, without
limitation, Section 11.2), such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the delivery of such amendment to the Lenders, written notices from such Lenders
that in the aggregate constitute Required Lenders, with each such notice stating
that such Lender objects to such amendment (which such notice shall note with
specificity the particular provisions of the amendment to which such Lender
objects). To the extent the Replacement Rate is approved by the Administrative
Agent in connection with this clause (c), the Replacement Rate shall be applied
in a manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders).
 
5.    Departing Lender. The Departing Lender has agreed that it shall no longer
constitute a Lender under the Credit Agreement on the Effective Date after
giving effect to the Assignments, pursuant to the Assignments, this Amendment,
and the Payoff described in this paragraph. Notwithstanding anything to the
contrary in the Credit Agreement, on the Effective Date the Borrower shall pay
(the “Payoff”) all of the outstanding Loans of the Departing Lender, together
with accrued and unpaid interest and fees, which have not been assigned to the
other Lenders pursuant to certain Assignments and Assumptions (the
“Assignments”) executed and delivered by the Departing Lender, another Lender
(or Lenders) and the Administrative Agent, effecting, as of and subject to the
Effective Date, a sale and assignment by the Departing Lender, and purchase and
assumption by such Lender or Lenders, of all of such Departing Lender’s rights,
interests and commitments under the Credit Agreement. Upon the occurrence of the
Effective Date and the effectiveness of the Assignments and the Payoff, the
Departing Lender shall cease to be a Lender under the Credit Agreement, shall
not have a Revolving Loan Commitment and shall have no further rights, duties or
obligations under the Credit Agreement, except for such rights which expressly
survive such Departing Lender’s assignment or prepayment in full (but subject to
any waivers set forth in the Assignments). Prior to the Effective Date, the
Departing Lender may, in its sole discretion, notify the Administrative Agent
and the Borrower in writing that it no longer desires to be a Departing Lender,
at which time it shall no longer thereupon be a Departing Lender for purposes of
this Amendment.
6.    Effect of Assignment and Assumption Agreements. As of the date hereof, the
Revolving Credit Commitment Percentages of Swingline Loans and L/C Obligations
will be reallocated by the Administrative Agent among the Revolving Credit
Lenders (including the New Lender and excluding the Departing Lender) in
accordance with the revised Revolving Credit Commitment Percentages and the
Revolving Credit Lenders (including the New Lender and excluding the Departing
Lender) agree to make all payments and adjustments necessary to effect such
reallocation. The Administrative Agent shall make entries in the Register for
the recordation of the name and address of the New Lender, and the Commitments
of, and principal amounts of (and stated interest on) the Loans owing to, each
Lender (including the New Lender and excluding the Departing Lender) consistent
with the terms of the Credit Agreement, as amended by this Amendment.
7.    No Other Changes. Except as explicitly amended by this Amendment, all of
the terms and conditions of the Credit Agreement remain in full force and
effect.
8.    Conditions Precedent/Subsequent. This Amendment shall be effective as of
the date (the “Effective Date”) when the Administrative Agent shall have
received an original hereof duly executed by the Borrower, the




4826-4235-4297, v. 10
4



--------------------------------------------------------------------------------




Administrative Agent and the Lenders, together with the following, each in
substance and form reasonably acceptable to the Administrative Agent:
a)    an Amended and Restated Revolving Note executed by Borrower to the order
of Bank of America, N.A. in the maximum principal amount of $200,000,000;
b)    a Revolving Note executed by Borrower and payable to Branch Banking and
Trust Company in the maximum principal amount of $135,000,000;
c)    Reaffirmation of Guaranty executed by Borrower and each Subsidiary
Guarantor;
d)    Officer’s Certificates executed by Borrower and each Subsidiary Guarantor;
e)    Good Standing Certificates issued by the Minnesota Secretary of State for
the Borrower and each Subsidiary Guarantor; and
f)    Opinions of Borrower’s General Counsel and Faegre Baker Daniels LLP.
9.    Representations and Warranties. Except as explicitly amended by this
Amendment, Borrower reaffirms that each of the representations and warranties
contained in the Credit Agreement is true and correct in all material respects
(except to the extent any such representation and warranty is qualified by
materiality or reference to Material Adverse Effect, in which case such
representation and warranty is true and correct in all respects) on and as of
the date hereof as though made on and as of such date, except to the extent that
such representations and warranties relate solely to an earlier date; without
limiting the forgoing, represents and warrants that the Credit Agreement, this
Amendment, the related amendment documents listed in Subparagraph 8 above and
each of the other Loan Documents constitute the continuing legal, valid and
binding obligations of the Borrower enforceable against the Borrower in
accordance with their respective terms (except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and general principles of equity),
and are not, to the knowledge of any of the Borrower’s officers, subject to any
existing defense, counterclaim or right of setoff by the Borrower, and
acknowledges and agrees that, to the extent that any such defense, counterclaim
and/or setoff exists, each of the same are hereby absolutely and forever waived
and released.
10.    Release. Borrower hereby absolutely and unconditionally releases and
forever discharges Administrative Agent and each Lender, and each of their
respective participants, parent corporations, subsidiary corporations,
affiliated corporations, insurers, indemnitors, successors and assigns thereof,
together with all of the present and former directors, officers, agents and
employees of any of the foregoing, from any and all claims, demands or causes of
action of any kind, nature or description, whether arising in law or equity or
upon contract or tort or under any state or federal law or otherwise, that
Borrower has had, now has or has made claim to have against any such person for
or by reason of any act, omission, matter, cause or thing whatsoever arising out
of, related to or concerning the Credit Agreement or any Loan Documents from the
beginning of time to and including the date of this Amendment, whether such
claims, demands and causes of action are matured or unmatured or known or
unknown.
11.    Miscellaneous. Except as amended hereby, the Credit Agreement remains in
full force and effect in accordance with its original terms. Signature pages to
this Amendment may be executed in any number of counterparts and by facsimile or
email (PDF) transmission, all of which taken together shall constitute one and
the same instrument.
[Signature Page Follows]






4826-4235-4297, v. 10
5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers, all as of the day and year first written
above.
BORROWER:
FASTENAL COMPANY
By: /s/ Holden Lewis                
Holden Lewis
Its Executive Vice President and
Chief Financial Officer


[Signature Page to Third Amendment to Credit Agreement dated as of November 30,
2018]



--------------------------------------------------------------------------------




AGENT AND LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender and Lender
By: /s/ Gregory J. Strauss                
Gregory J. Strauss
Its Senior Vice President




[Signature Page to Third Amendment to Credit Agreement dated as of November 30,
2018]



--------------------------------------------------------------------------------




MERCHANTS BANK, N.A.
as Lender
By: /s/ Randal J. Domeyer                
Name: Randal J. Domeyer
Its Senior Vice President






[Signature Page to Third Amendment to Credit Agreement dated as of November 30,
2018]



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.
as Lender
By: /s/ Richard G. Trembley            
Name: Richard G. Trembley
Its Senior Vice President






[Signature Page to Third Amendment to Credit Agreement dated as of November 30,
2018]



--------------------------------------------------------------------------------




BRANCH BANKING AND TRUST COMPANY
as Lender
By: /s/ Kurt W. Anstaett                
Name: Kurt W. Anstaett
Its Senior Vice President








[Signature Page to Third Amendment to Credit Agreement dated as of November 30,
2018]

